Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.

Response to Applicants Arguments/Amendments

The new claim amendments have significantly changed the scope of the invention.  Examiner agrees that the former rejection in the last office action no longer teaches the claimed invention.  As a result, the former rejection is withdrawn and a new rejection put forth.  The cancellation of claim 74 has resulted in the 112 rejection being withdrawn.

Claims 55,59-61,71-73  are under examination 

Response to Applicants’ Instant Set of Claims


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 55,59-61,71-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strom (US 20030235563) in view of Hariri (US 20030032179), Liu (US 20080181967), Ilancheran et al. “Human Fetal Membranes:  A Source of Stem Cells for Tissue Regeneration and Repair” and Wang (US 20060228339)

   Strom teaches the benefits of using placental stem cells that can be derived from the amnion and/or chorion (placental tissue) (Abstract; Page2[16]).  Paragraph 60 states that the cells can be individually dissociated/isolated from such layers.  Strom stresses the importance of keeping placental stem cells viable because stem cells from chorionic and/or amniotic layers (Page5[59]) can further be differentiated into other cell types (Section 5).  
The Strom reference does not specifically state that placental stem cells can be used in the repair of skin.  However, the use of such cells to repair skin would have been obvious based on the teachings of Hariri.  An artisan would have been motivated to have used such cells to repair skin because Hariri teaches that such cells isolated form the placenta can be used in tissue regeneration and/or replacement therapies for burn and wound repair for traumatic injuries of the skin (Hariri Paragraph 129).   In order for such a cell preparation to benefit an individual, it would have to be administered to the skin region as a dermal preparation.  Paragraphs 93 and 98 of Hariri also state that such cell compositions can be in the form of pharmaceutical preparations.
as in instant Claim 55.
It would have been obvious to have used a cryopreservation method that could preserve a high number of such cells in order to provide viable placental stem cells capable of differentiating into the target tissue at the wound site.  It was known that placental material/placental cells could be further cryopreserved in order to preserve the viability of the cells. Strom teaches the cryopreservation of placental cells/placental tissue which allows the cells to be thawed without discernable loss of function. In Section 5.6 Cryopreservation of Placental Derived Cells, the reference specifically states, "Placental stem cells were cryopreserved by suspending the isolated cells in basal media (90%) supplemented with Dimethylsulfoxide (DMSO) (10% v/v). Cells were cryopreserved by placing them in a cell freezer container which was placed into a -80 degree C freezer to cool the cells at a rate of approximately one degree C per minute. Cells were stored at -80C until needed. Cells were thawed rapidly by placing the vials in a water bath pre-warmed to 37 degrees C.......Viabilities of the thawed cells ranged from 70-95% in freezes of different batches of placental-derived cells. This is a standard cryopreservation technique used by many cell culturalists. Glycerol may be used in place of DMSO at a concentration ranging from 5-40%, DMSO may be used at concentrations ranging from 5-35%, and different media may be 
Applicants’ specification states, “as depicted in Figure 1, a placental product of the present invention, cell viability is retained surprisingly well after a freeze-thaw cycle.
In one embodiment, a placental product is cryopreserved. A placental product may be cryopreserved by freezing (e.g. a -80° C). Freezing may comprise storage in a cryopreservation medium such as DMSO, glycerol, sugars, or mixtures thereof. Freezing may comprise, for example, incubating the placental product at 4°C for 30-60 min, and then incubating at -80°C until use. The placental product may then be thawed for use (Page 18 [110]).” The cryopreservation process taught in the specification is very similar to the cryopreservation process taught in Strom which as discussed above, results in a high cell viability of 70-95% and significant depletion of immunogenic cells.   Since the cells maintain viability, the cells would be able to express native factors as in instant Claims 55,59-61,71-72
	Strom does not teach the incorporation of pieces of chorion into the therapeutic composition.  However at the time of applicants’ filing, it would have been obvious to have included pieces of chorion because Liu (paragraphs 3, 21, and 78) states that chorion pieces/ disrupted placental tissue pieces can be used in treating disease/disorder conditions of the skin or as wound healing agents; thus, a person of ordinary skill would have been motivated to have included chorion pieces with the placental cells of Strom.  Paragraph 25 of Liu states that the chorion pieces can retain the “tissue’s native cells.”   Paragraph 20 also states that such compositions can encourage “re-epithelization.” Such a composition can also be applied to the skin (paragraph 119) as in instant Claim 55.
	Paragraph 16 of Strom states that stem cells are inherently present in the chorion membrane material.  Ilancheran had taught that there was a unique cell population of stromal cells in the chorion which “display characteristics and differentiation potential.”  Stromal cells and stem cells can be used to differentiate into useful cells in a damaged region (Abstract, 7).  This provides support for including such cells that are inherently present in the chorion pieces taught in Liu as in instant Claim 55
Liu, Ilancheran, Hariri, and Strom do not specifically teach removal of the trophoblast layer.  However, at the time of applicants’ invention, it would have been obvious to have removed the trophoblast layer because it contains cells which can cause immune reaction, resulting in graft rejection as is taught in Wang (Page 3[35; 39]; Page 4[54;59]; Page 6[87]) as in instant Claim 55.
Dependent Claims taught by Liu 
as in instant Claim 73.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657